OPINION — AG — ** ABSENTEE BALLOT — AFFIDAVIT ** IF THE AFFIDAVIT OF AN ABSENT ELECTOR ATTEMPTING TO VOTE BY AN ABSENTEE BALLOT IN A COUNTY OF THIS STATE CONTAINS INFORMATION SUFFICIENT TO ENABLE THE COUNTY ELECTION BOARD TO DETERMINE THAT SAID ELECTOR IS DULY REGISTERED AND OTHERWISE QUALIFIED TO VOTE IN THE COUNTY AND PRECINCT IN WHICH HE IS ATTEMPTING TO VOTE AND TO ENABLE THE BOARD TO "WITHIN TEN(10) DAYS THEREAFTER" ADVISE THE PRECINCT REGISTRAR OF SAID PRECINCT THAT SAID ELECTOR HAS VOTED AN "ABSENTEE BALLOT AT SAID ELECTION", HIS BALLOT SHALL BE PLACED BY THE BOARD "IN THE BOX PREPARED TO RECEIVE THE ABSENTEE BALLOTS", AND THAT THIS IS TRUE EVEN THOUGH ALL BLANKS IN SAID AFFIDAVIT HAVE NOT BEEN FILLED IN BY SAID ELECTOR. CITE: 26 Ohio St. 325 [26-325] (JAMES C. HARKIN)